The opinion of the court was delivered by
Davis, J.
It appears by the exceptions and the deeds therein referred to, that lot No. 12, in the second range of lots in Grafton, to recover which this action was brought, is a part of the right appropriated in the charter of the town to the society for propagating the gospel in foreign parts. This lot, as early as 1806, was sold (leased) by the town to Fuller, the plaintiff’s intestate, in pursuance of the act of the legislature of October 30, 1794 ; and he took possession and paid rent for several years to the town. Several intermediate conveyances followed, terminating in a mortgage deed from Luther Blood to the plaintiff’s intestate. In this chain of title there exists a deed from Alexis Blood to Luther Blood, dated February 9, 1832, upon the construction of which the whole case turns. On the other hand, the propagation society in England, having successfully asserted, by suit in the supreme court of the United States, their right to the lands originally granted to them, the lot in question was leased by H. Baxter, an agent of the society, June 3, 1833, to Jonas Smith, who afterwards assigned the lease to Alexis Blood, and Alexis Blood assigned to the defendant. From this statement of the matter it is evident, that the plaintiff’s intestate acquired no valid title to the land by the original lease from the town, nor, consequently, by his mortgage deed from Luther.Blood, inasmuch as the mortgagor’s title was derived from that lease.
The plaintiff, however, insists, that, since Alexis Blood is found to be connected with both chains of title, he having by his deed of Feb. 9, 1832, conveyed this land to Luther Blood, the plaintiff’s mortgagor, and he having also taken an assignment of the lease from Baxter, April 20, 1841, and then afterwards having assigned the same to the defendant, the latter, as well as Alexis Blood, are concluded, by estoppel, from setting up the title, thus acquired, against the defective title of the plaintiff.
It is admitted by the plaintiff, that, if the deed from Alexis Blood to Luther Blood is merely a quitclaim deed, without covenant of warranty, it will not have any such effect; while the opposite party admit, that, if it contained a general warranty, such as would enti* *277tie the grantee to recover damages on eviction, then the doctrine of estoppel might be applied, to prevent circuity of action.
It is admitted, too, that privies in estate are as directly affected by this principle, as the original parties, so that, if Alexis Blood would be estopped from holding, as against the plaintiff, the title acquired from the Propagation Society, the defendant, who is assignee of the Baxter lease, and consequently privy in estate, would be equally precluded from setting up his title in opposition to the plaintiff.
But there are several insuperable difficulties, in applying this principle to the present case, so as to enable the plaintiff to recover of the defendant. The deed, out of which the question arises, is plainly nothing but a quitclaim deed, conveying to his granted simply the right, title and interest he then had in the land. The clause in, or following, the habendum, is the usual clause, assuring the grantee that neither the grantor, nor any other person under him, would do any act inconsistent with the grant. This is the substance of the clause, or covenant, if it may be called such. Nothing here inserted should be construed to extend the meaning of the terms used in the premises, — or what precedes ; — at least, if the language employed can be reconciled with the body of the deed. In this case it can, as well as in the case of Sumner v. Williams, 8 Mass. 162, where an equity of redemption was conveyed, and covenants were added, that the grantors were seized of the premises, had good right to convey, &c. There was an attempt then, as here, to extend the words of the habendum and covenants, so as to convey the land. The question arose in determining the extent of the liability of the grantors on their covenants, — there being a recovery against the plaintiff under a paramount title. It was held, that the defendant should not be charged with the amount paid to get an assignment of a mortgage on the land and a release of a right of dower.
The word premises does, indeed, often mean the land; this is, in fact, the popular and ordinary acceptation, when the subject requires such a meaning to be attached to it. It is equally well adapted to ^designate the interest, or estate, intended to be conveyed. Here it can, and we think ought, to be construed to have reference to such title and interest, as the grantor then had, and not to exclude him from acquiring and holding a superior right and title, from some other source.
*278As this disposes of the case, it is unnecessary to go at any length into other considerations, which arise from it. It seems clear, that the doctrine, for which the plaintiff’s counsel contend, applies only in case of a general warranty of title against all persons, and not to those cases, where there exists a restricted warranty, confined to the grantor and his heirs and assigns. Comstock v. Smith, 13 Pick. 116, is a direct authority in point, — as it is also to the construction we have given to the language of the covenant.
This view of the subject renders it unnecessary to enter farther into what Lord Coke calls the curious learning of estoppels.
The judgment of the County Court is reversed and a new trial granted,